Citation Nr: 0612467	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-18 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on January 6, 2006, by means of video 
conferencing equipment with the appellant in Lincoln, 
Nebraska, before Kathleen K. Gallagher, a Veterans Law Judge, 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's active service is not shown to involve duty 
or visitation in the Republic of Vietnam.

3.  Type II diabetes mellitus was not manifested during 
service or one year thereafter and has not been shown to be 
causally or etiologically related to his military service, 
including herbicide exposure.

4.  Hypertension was not manifested during service or one 
year thereafter and has not been shown to be causally or 
etiologically related to his military service.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in active 
service and is not due to Agent Orange exposure in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005). 

2.  Hypertension was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in June 2002, prior to the initial 
decision on the claim in September 2002.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the VCAA letter 
about the information and evidence that is necessary to 
substantiate the claims for service connection in this case.  
Specifically, the June 2002 letter stated that the evidence 
must show that the veteran had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  The June 2002 letter also noted that the 
veteran's service medical records were negative for high 
blood pressure and indicated that he should submit evidence 
showing otherwise.  He was also advised to provide evidence 
that he served in the country of Vietnam.  Additionally, the 
February 2004 Statement of the Case (SOC) and the April 2005 
Supplemental Statement of the Case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claims for service connection.  

In addition, the RO notified the veteran in the June 2002 
letter about the information and evidence that VA will seek 
to provide.  In particular, the letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claims and that VA was requesting 
all records held by Federal agencies, including service 
medical records, military records, and VA medical records.  
It was also noted that copies of his military personnel file 
had been requested to verify exposure to herbicides commonly 
known as Agent Orange.  The veteran was further informed that 
a medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims. 

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the June 
2002 letter notified the veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.   The letter also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.   In addition, the June 2002 letter informed the 
veteran that it was still his responsibility to support his 
claims with appropriate evidence.

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  In this regard, the RO has informed the 
appellant in the rating decision, SOC, and SSOC of the 
reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection for diabetes 
mellitus and hypertension, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities at 
issue.  Despite the inadequate notice provided to the veteran 
on these latter two elements, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the veteran is not entitled to service connection for 
diabetes mellitus and hypertension, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The veteran was also 
provided an opportunity to testify at a January 2006 hearing 
before the Board.

The Board does acknowledge that the veteran has not been 
afforded a VA examination in connection with his claims for 
service connection for diabetes mellitus and hypertension.  
Under the VCAA, an examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability. 38 C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claims for service connection for diabetes mellitus and 
hypertension because such an examination would not provide 
any more information than is already associated with the 
claims file.  As will be explained below, the veteran has not 
been shown to have a disease, event, injury, or herbicide 
exposure in service to which diabetes mellitus or 
hypertension could be related.  The record contains no 
probative evidence that demonstrates otherwise.  Therefore, 
because there is no event, injury, or disease in service to 
which a current disorder could be related, the Board finds 
that a VA examination is unnecessary.  38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  

VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as diabetes 
mellitus and cardiovascular-renal disease, may be also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam means actual service in-country in 
Vietnam and includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  Id.  
See also VAOPGCPREC 7-93 (holding that service in Vietnam 
does not include service of a Vietnam era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere 
service on a deep-water naval vessel in waters off shore of 
the Republic of Vietnam is not qualifying service in 
Vietnam).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
38 C.F.R. § 3.309 (e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a regulatory established presumption 
is not the sole method for showing causation in establishing 
a claim for service connection for disability due to 
herbicide exposure.


I.  Diabetes Mellitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for diabetes 
mellitus.  The veteran's service medical records are negative 
for any complaints, treatment, or diagnosis of diabetes 
mellitus.  In fact, the veteran's August 1970 separation 
examination found his endocrine system to be normal, and he 
did not seek treatment for diabetes mellitus for many decades 
following his separation from service.  He even testified at 
his January 2006 hearing that he was not diagnosed with 
diabetes mellitus until 1990, and private medical records 
dated from November 1996 to June 2002 noted that he was first 
seen for diabetes mellitus in 1996.  Therefore, the Board 
finds that diabetes mellitus did not manifest during his 
period of service or within one year thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of 
diabetes mellitus, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of diabetes mellitus is itself evidence which tends 
to show that diabetes mellitus did not have its onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that diabetes 
mellitus manifested during service or within close proximity 
thereto, the medical evidence of record does not link any 
current diagnosis of diabetes mellitus to the veteran's 
military service.  As noted above, the record shows that 
there were no complaints, treatment, or diagnosis of diabetes 
mellitus for many decades following the veteran's separation 
from service.  Moreover, the veteran has not even contended 
that his diabetes mellitus is directly related to his 
military service, as he has instead claimed that the disorder 
is due to herbicide exposure.  Therefore, the Board finds 
that diabetes mellitus did not manifest during service or 
within one year of separation from service and has not been 
shown to be causally or etiologically to an event, disease, 
or injury in service.

As to the veteran's claim that his current diabetes mellitus 
is due to exposure to Agent Orange, the Board does 
acknowledge that he served he served in Thailand and was 
awarded  the Vietnam Service Medal.  However, the evidence of 
record does not show that the veteran had in-country service 
in the Republic of Vietnam.  In fact, a June 2002 response 
from the National Personnel Records Center (NPRC) indicated 
that the veteran had received the Vietnam Service Medal for 
his service in Thailand and stated that there was no record 
of exposure to herbicides.  Parenthetically, the Board 
observes that the Vietnam Service Medal (VSM) is awarded to 
those personnel who meet one of the following qualifications: 
(1) be attached to or regularly serve for 1 or more days with 
an organization participating in or directly supporting 
military operations in the Republic of Vietnam; or (2) be 
attached to or regularly serve for 1 or more days aboard a 
Naval vessel directly supporting military operations in the 
Republic of Vietnam; or (3) actually participate as a 
crewmember in one or more aerial flights into airspace above 
Vietnam and contiguous waters directly supporting military 
operations; or (4) serve on temporary duty for 30 consecutive 
days or 60 nonconsecutive days in Vietnam or contiguous 
areas, except that the time limit may be waived for personnel 
participating in actual combat operations. Additionally, the 
Board notes that the service medal was awarded to all members 
of the armed forces who served in Vietnam and contiguous 
waters and airspace between 3 July 1965 and 28 March 1973 as 
well as to personnel serving in Thailand, Laos, or Cambodia 
in direct support of operations in Vietnam during the same 
time period.  See Department of Defense Manual 1348.33-M, 
Manual of Military Decorations and Awards, para. C6.6 
(September 1996).)  As such, the veteran's service records do 
not affirmatively show that he served in the Republic of 
Vietnam as defined by VA laws and regulations.  

Moreover, the veteran has not submitted any evidence showing 
that he had duty or visitation in Vietnam.  As noted above, 
VA laws and regulations require a veteran's service in the 
waters offshore and service in other locations to involve 
duty or visitation actually in the Republic of Vietnam for 
purposes of establishing presumptive service connection for 
Type II diabetes mellitus as due to exposure to Agent Orange. 
38 C.F.R. § 3.307(a)(6)(iii).  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for Type II diabetes 
mellitus.  


II. Hypertension

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
hypertension.  The veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
hypertension.  In fact, the veteran's August 1970 separation 
examination found his heart and vascular system to be normal, 
and his blood pressure was recorded as 112/74.  
Parenthetically, the Board notes that the term "hypertension" 
refers to persistently high arterial blood pressure.  Medical 
authorities have suggested various thresholds ranging from 
140 mm. Hg systolic and from 90 mm. Hg diastolic. See 
Dorland's Illustrated Medical Dictionary 635 (26th ed. 1985).  
Similarly, for VA rating purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater.  The term "isolated systolic hypertension" 
means that the systolic blood pressure is predominantly 160 
mm. or greater with a diastolic blood pressure of less than 
90 mm. See 38 C.F.R. § 4.104, Code 7101, Note 1 (2005).  The 
veteran also denied having a medical history of high blood 
pressure at the time of his August 1970 separation 
examination, and the record shows that he did not seek 
treatment for hypertension for many decades following his 
separation from service.  In fact, private medical records 
dated from November 1996 to June 2002 noted that he was first 
seen for hypertension in 1996.  The Board finds this gap in 
time significant, and, as noted above with regard to the 
claim for service connection for Type II diabetes mellitus, 
it weighs against the existence of a link between the 
veteran's hypertension and his time in service.  Cf. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in 
an aggravation context, that the Board may consider a 
prolonged period without medical complaint when deciding a 
claim).  Therefore, the Board finds that hypertension did not 
manifest during his period of service or within one year 
thereafter.

In addition to the lack of evidence showing that hypertension 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link any current 
diagnosis of hypertension to the veteran's military service.  
The only evidence contained in the claims file showing 
otherwise is the veteran's assertions that he currently has 
hypertension related to service, which he first raised when 
he filed his claim in May 2002.  As discussed above, the 
veteran did have not any complaints, treatment, or diagnosis 
of hypertension for many years following his separation from 
service, and there was no disease or event in service to 
which his current hypertension could be related.  Moreover, 
even if the veteran's hypertension is secondary to his 
diabetes mellitus, the fact remains that service connection 
has not been established for the latter disorder.  As such, 
the Board concludes that hypertension did not manifest during 
service or within one year of separation from service and has 
not been shown to be causally or etiologically to an event, 
disease, or injury in service.  Therefore, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim for service connection for hypertension.  




III. Conclusion

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for diabetes mellitus and hypertension is not 
warranted.  Although the veteran contends that he currently 
has diabetes mellitus and hypertension that are related to 
his military service, the veteran is not a medical 
professional, and therefore his beliefs and statements about 
medical matters do not constitute competent evidence on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for Type II diabetes mellitus is denied.

Service connection for hypertension is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


